         Case 1:19-cv-01772-SDA Document 34 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Guo Hua Wang, individually and on behalf of all others
similarly situated,

                             Plaintiff,
                                                                           ORDER
              v.
                                                                           19 Civ. 1772 (ER)
CGY & J Corp. d/b/a Kitaro, and Guo Yong Chen,

                             Defendants.



RAMOS, D.J.

       On February 26, 2019, Guo Hua Wang brought this action against CGY & J Corp. and

Guo Yong Chen for violations of the Fair Labor Standards Act and the New York Labor Law.

Doc.1. On January 7, 2021, the Court referred the case to Magistrate Judge Stewart D. Aaron for

settlement. Doc. 32. Magistrate Judge Aaron advises that, at the February 2 settlement

conference, the parties reached a settlement and expressed interest in consenting to jurisdiction

before him.

       Accordingly, the parties are directed to consent to jurisdiction before Magistrate Judge

Aaron, or file their settlement agreement, by February 16, 2021.

       It is SO ORDERED.

Dated: February 9, 2021
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.
